Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
Claim Objections
Claim 25 objected to because of the following informalities:  
The preamble “the tissue processing system of claim 1, further comprising” should be placed at the beginning of the claim
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1: a means for moving the slide carriage – “a linear actuator 60 for moving a slide carriage 62” (paragraph 53) or a similar structure capable of moving a slide carriage
Claim 25: a means for moving the cartridge receiving area - “an output shaft of the motor 30” (paragraph 40) or a similar structure capable of moving the cartridge receiving area
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 25 recites the limitation "the cartridge receiving area".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-3, 5, 7-9, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (US20170058245A1 published 03/02/2017; hereinafter Shah) in view of Ganz et al (US20040062686A1 published 04/01/2004; hereinafter Ganz).
Regarding claim 1, Shah teaches a tissue processing system (tissue processing apparatus 222 – Figs. 27-30) for processing a laboratory slide, said system comprising: 
an enclosure (enclosure 12 – Fig. 1) comprising interconnected structural members (“interconnected structural members” is interpreted as structures connected, directly or indirectly, to the enclosure) (a baseplate 13 for supporting the automated equipment is mounted inside of enclosure 12 – Fig. 1); 
a slide carriage (laboratory slide 223 is mounted to a carrier 320 – Fig. 27) mounted to one of the interconnected structural members for receiving the laboratory slide (Shah inherently teaches the carrier 320 need to be mounted to a housing – paragraph 134); 
a cartridge (fluid cartridge assembly 224 – Figs. 27-30) that is positioned at an elevation above the laboratory slide (fluid cartridge assembly 224 is above the laboratory slide 223 – Fig. 27), wherein the cartridge comprises discrete wells that are each filled with reagent fluid (fluid cartridge assembly 224 has fluid-containing wells 264 – paragraph 138 and Fig. 30), each discrete well having an exit port (opening at the bottom of each well leading to a vertical passage 300 – Fig. 33 and paragraph 150) through which fluid is distributed directly onto the laboratory slide (fluids flows form the wells 264 to exit port 306, through which the fluid exits the fluid cartridge assembly 224 and is directed onto the slide 223 – paragraph 150), wherein each exit port is positioned at an elevation directly above the laboratory slide (opening at the bottom of each are above the laboratory slide 223 – Fig. 27); 

a means for moving the slide carriage (driver 326 is mounted to the translating shaft of the actuator 324 and linear actuator 324 is mounted adjacent the carrier 320 – Fig. 27). 
However, Shah does not teach that the slide moves relative to the one or more outlet ports and the exit port to adjust a point on the laboratory slide at which the fluid stream fluid is delivered onto the laboratory slide by either the manifold or the cartridge.
Ganz teaches a device for dispensing fluids on slides wherein the slide moves (slide 4A1 – Fig. 4) (linear actuator 15 moves platform 2 so that slide 4A1 is underneath the dispense head 6 – Fig. 4 and paragraph 46) (linear actuator 15 then moves platform 2 so that slide 4A1 is past the dispense head 6 – Fig. 30 and paragraph 71) relative to the one or more outlet ports and the exit port (multiple dispense tips 7 of the dispense head 6 – Fig. 1) to adjust a point on the laboratory slide at which the fluid stream fluid is delivered onto the laboratory slide by either the manifold or the cartridge (linear actuator 15 is capable of moving the slide 4A1 relative to the dispense head 6 and capable of adjusting where fluid is delivered to the slide 4A1 – Figs. 4 and 30). It would be advantageous to use a linear actuator and array of slides on a platform to increase throughput and processing speeds.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the carrier and linear actuator, as taught by Shah, with the linear actuator and array of slides 
Regarding claim 2, Shah, modified by Ganz, teaches the tissue processing system of claim 1, wherein the laboratory slide is oriented at an angle with respect to a horizontal plane such that the fluid stream flows down along the laboratory slide by gravity (the slide 223 is at an angle with respect to a horizontal plane – Figs. 34-35).
Regarding claim 3, Shah, modified by Ganz, teaches the tissue processing system of claim 1, wherein the means for moving is a linear actuator or motor that is configured to translate the slide carriage with respect to the one or more outlet ports (linear actuator 15 is capable of moving the slide 4A1 relative to the dispense head 6 and capable of adjusting where fluid is delivered to the slide 4A1 – Ganz Figs. 4 and 30), which are stationary (the exit ports 306 are stationary when fluids are dispensed – Shah paragraphs 159-162 and Figs. 27-30).
Regarding claim 5, Shah, modified by Ganz, the tissue processing system of claim 1, wherein the manifold comprises a second outlet port of the one or more outlet ports (multiple exit ports 306 on multiple small conical tips 308– Fig. 31) for distributing a different fluid stream onto the laboratory slide (exit ports 306 are capable of delivering different fluids from multiple wells 264 – Figs. 30-31).
Regarding claim 7
Regarding claim 8, Shah, modified by Ganz, teaches the tissue processing system of claim 1, further comprising a movable piston (two cylindrically-shaped pistons 260 – paragraph 138 and Figs. 29A-B) for selectively and sequentially interacting with each well of the cartridge (Each piston 260 is configured to interact with a single pin 262 in a fluid-containing well 264 of the fluid cartridge assembly 224 to deliver the fluid to the slide 223 – paragraph 138).
Regarding claim 9, Shah, modified by Ganz, teaches the tissue processing system of claim 8, further comprising a motor for moving the cartridge (a fluid cartridge assembly 224 attached to a linear actuator 225 that may be mounted to a drive device that is capable of moving the linear actuator 225 in the X, Y and/or Z directions for interacting with a plurality of fluid cartridge assemblies 224 – paragraph 134) with respect to the laboratory slide to selectively align the wells with the laboratory slide (a drive device that is capable of moving the linear actuator 225 in the X, Y and/or Z directions is capable of the attached a fluid cartridge assembly 224 in the X, Y and/or Z directions relative to the slide 223 – Fig. 27).
Regarding claim 25, Shah, modified by Ganz, teaches a means for moving (linear actuator 225 – Figs. 29A-B) the cartridge receiving area (“cartridge receiving area” is interpreted as a structure capable of interacting with a cartridge; see 112b rejection above) with respect to the slide (linear actuator 225 rotates a piston carriage 232 so pistons 260 can be aligned to the wells 264 and slide 223– Figs. 29A-B and paragraph 156) to align an outlet port of each individual well with the slide (the pistons 260 are selectively expel fluid from a fluid cartridge assembly 224 onto the slide 223 – paragraph 132) (the pistons 260 must be rotated into alignment before to delivering fluid – paragraph 156), or vice versa; and 
the tissue processing system of claim 1 (the IHC tissue processing system 222 shares many on the same features as the previously-described tissue processing system 10 – paragraph 131), further comprising a reader for reading a cartridge code printed on the cartridge (Tissue processing apparatus 10 may include a barcode reader for reading barcodes on slides 15 and/or cartridge assembly 11 – 
wherein the system is configured to dispense fluid from the outlet port of each well of the cartridge (Controller 34 then causes motorized carriage 36 to move downward along the Z direction so that piston 40 of carriage depresses said one or more pins 42 of slide cartridge assembly 11, according to a pre-determined processing protocol, causing fluid to be delivered through cartridge assembly 11 onto a slide 15 – paragraph 76) based upon the cartridge code printed on the cartridge (Once the bar code information is input into controller 34 – paragraphs 74-75).
Regarding claim 28, Shah, modified by Ganz, teaches the tissue processing system of claim 1. 
Although Shah, modified by Ganz, does not teach wherein the one or more outlet ports are stationary and do not move with respect to the enclosure.
Shah teaches another embodiment wherein the one or more outlet ports are stationary and do not move with respect to the enclosure (cartridge assembly 11 is fixed to the enclosure 12 in Fig. 1; exit ports 89 on the cartridge assembly 11 do not move with respect to the enclosure 12 – Figs. 1 and 10). 
It would be advantageous to modify the fluid cartridge assembly 224, as taught by Shah as modified by Ganz, with the cartridge assembly 11 and fixed exit ports arrangement, taught by Shah (Figs. 1and 10), to reduce parts and simplify manufacturing. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Shah (paragraph 131) teaches that the two embodiments share many feature.
Claims 6 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Shah, modified by Ganz, as applied to claim 1 and 25 above, in view of Kram et al (US20080102006A1 published 05/01/2008; hereinafter Kram).
Regarding claim 6, Shah, modified by Ganz, the tissue processing system of claim 1, wherein the slide is mounted in a slide holder (slide 223 is positioned in a cradle 323 – Fig. 28), and the slide holder is removably mounted to the slide carriage (slide 223 is positioned in a cradle 323 that is rotatably mounted in a carrier 320 by one or more pins 322 – Fig. 28 and paragraph 155).
However, Shah, modified by Ganz, does not teach the slide holder comprises an absorbent pad that is positionable against an edge of the laboratory slide and is configured to absorb waste fluid travelling along a surface of the laboratory slide.
Kram teaches a slide processing device wherein the slide holder (a platen 10 – Fig. 1) comprises an absorbent pad (absorbent pads 116 – Fig. 3) that is positionable against an edge of the laboratory slide and is configured to absorb waste fluid travelling along a surface of the laboratory slide (absorbent pads 116 that can be included to capture liquids that pass through intersecting gaps 110 to the lower side of the platen 100 – Fig. 3 and paragraph 41). It would be advantageous to used absorbent pads to prevent spills and leaks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the carrier and cradle, as taught by Shah as modified by Ganz, with the absorbent pads, taught by Kram, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Shah, Granz, and Kram all teach slide processing devices.
Regarding claim 27, Shah, modified by Ganz, teaches the system of claim 25 (the IHC tissue processing system 222 shares many on the same features as the previously-described tissue processing system 10 – paragraph 131), further comprising another reader for reading a slide code printed on the slide (operator could manually scan each bar code on the slide 15 and/or fluid pack 17 and upload that information to controller 34 using an external bar code reader – paragraph 74), the slide code containing processing instructions for the slide (Bar code information for each slide 15 and/or fluid pack 
However, Shah, modified by Ganz, does not teach wherein the system is configured to alert an end user if the procedure types do not match.
Kram teaches a slide processing device wherein the system is configured to alert an end user if the procedure types do not match (alert a user that a particular reagent or set of processing parameters is not providing an appropriate amount of staining – Kram paragraph 69). It would be advantageous to alert the user to a processing parameters mismatch to prevent processing errors.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller, as taught by Shah as modified by Ganz, with the additional function to alert a user, taught by Kram, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Shah, Granz, and Kram all teach slide processing devices.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Shah, modified by Ganz,  as applied to claim 25 above, in view of Bae et al (US20140065033A1 published 03/06/2014; hereinafter Bae).
Regarding claim 26, Shah, modified by Ganz, teaches the system of claim 25.
However, Shah, modified by Ganz, does not teach wherein the system is configured to identify an expiration date in the cartridge code and alert an end user that the cartridge has expired prior to dispensing fluid from the cartridge.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the barcode, as taught by Shah as modified by Ganz, with a code containing expiration data, taught by Bae, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Shah, Ganz, and Bae all teach barcode readers and barcode labels for sample processing.
Response to Arguments
	Applicant’s addition arguments with respect to the 102/103 rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./               Examiner, Art Unit 1796                                       


/SAMUEL P SIEFKE/              Primary Examiner, Art Unit 1797